Order of disposition, Family Court, Bronx County (Jeanette Ruiz, J.), entered on or about June 1, 2012, which adjudicated *540appellant a juvenile delinquent upon a fact-finding determination that she committed an act that, if committed by an adult, would constitute attempted assault in the third degree, and placed her on probation for 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal. A term of probation was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The 12-month period of supervision was warranted by the seriousness of appellant’s violent attack on the victim, which outweighed the mitigating factors cited by appellant. Concur — Gonzalez, EJ., Tom, Renwick, Freedman and Clark, JJ.